      Case 3:20-cv-00194-DPM Document 6 Filed 08/31/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

PHILLIP STEWART
ADC #151956                                                 PLAINTIFF

v.                      No: 3:20-cv-194-DPM

SHAWN T. WINSTEAD, Sergeant,
North Central Unit, ADC                                 DEFENDANT

                            JUDGMENT
     Stewart's complaint is dismissed without prejudice.



                                                        I
                                       D .P. Marshall Jr.
                                       United States District Judge
